DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant's arguments filed 6/29/2021 have been fully considered but they are not persuasive.
With respect to applicant’s arguments directed to Nishiyama and Sohma failing to teach or suggest new limitations in claims 1 and 8 describing the dummy resin frame member being sandwich between the two electrically conductive porous sheets (see Remarks filed 6/29/2021 on P10-12), this is not found to be persuasive because Fig. 2-4 show inner portions (inner relative to passages 50a,52a,54a) of the first and second insulating members associated with the dummy separators being in a sandwiched relationship with a combination of anode 44/cathode 46 of the power generation cell and anode and cathode carbon paper 88,90 of the dummy cell.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-14 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 1 and 8 recite the limitation “sandwiched between the two electrically conductive porous sheets”.  This limitation renders the respective claims indefinite because it is unclear as to which electrically conductive porous sheets (power generation cells include a membrane electrode assembly including gas diffusion layers of electrically conductive porous sheets on both sides of an electrolyte membrane or dummy assembly including two electrically conductive porous sheets that are stacked together or a combination of electrically conductive porous sheets from each of the above) the limitation refers to.
	Further, claims 2-7 and 9-14 are rendered indefinite due to their dependency on any one of indefinite claims 1 or 8 above.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:

2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Nishiyama et al. (US 2006/0110649) in view of Sohma et al. (US 2013/0157175).
Regarding claim 1, Nishiyama discloses a fuel cell stack (fuel cell stack, see Title, Abstract) comprising:
a stack body comprising a plurality of power generation cells stacked together in a stacking direction (stack body formed by stacking a plurality of power generation cells in a stacking direction, Abstract), the power generation cells each including a membrane electrode assembly including an electrolyte membrane and electrodes having gas diffusion layers of electrically conductive porous sheets on both sides of an electrolyte membrane (power generation cell 12 includes a membrane electrode assembly 36 
a dummy cell provided at least at one end of the stack body in the stacking direction (at one end of the stack body 14, a first dummy cell 16a is provided [0030]), wherein the dummy cell includes a dummy assembly corresponding to the membrane electrode assembly (first dummy cell 16a includes a dummy electrode assembly 80 [0049]), a dummy resin frame member provided around the dummy assembly (dummy separator has substantially the same structure as the power generation cell separator [0013], [0018], first insulating member 62 and a second insulating member 64 made of seal material [0044]-[0045]; Fig. 2-4 show dummy separators also having similar first and second insulating members), and dummy separators sandwiching the dummy assembly (first and second dummy separators 82,84 sandwiching the dummy electrode assembly 80 [0049], Fig. 7), wherein the dummy assembly includes two electrically conductive porous sheets that are stacked together (dummy electrode assembly 80 includes anode and cathode carbon paper 88,90 [0049], which are electrically conductive porous sheets) with the dummy resin frame member being sandwiched between the two electrically conductive porous sheets (Fig. 2-4 show inner portions 
However, Nishiyama does not disclose the dummy resin frame member and the dummy assembly are joined together by a heat welding portion provided discontinuously in a stack part where at least one of surfaces the dummy resin frame member and an outer periphery of the electrically conductive porous sheets are stacked together.
	Sohma discloses a method for manufacturing a resin-framed membrane electrode assembly for a fuel cell (Title, Abstract), wherein the resin frame member is integrated with first and second gas diffusion layers through welding, bonding or integral forming ([0029], Fig. 2-3), more specifically heated by laser welding, infrared welding, impulse welding or the like ([0048]).  Sohma further discloses accurately adjusting the position of the MEA structure and improving workability ([0064]).
	Nishiyama and Sohma are analogous art because they are concerned with the same field of endeavor, namely framed membrane electrode assemblies for fuel cell stacks.

	Regarding claim 2, modified Nishiyama discloses all of the claim limitations as set forth above.  Modified Nishiyama further discloses the dummy resin frame member includes two frame shaped resin sheets that are stacked together (Nishiyama: dummy separator has substantially the same structure as the power generation cell separator [0013], [0018], first insulating member 62 and a second insulating member 64 made of seal material [0044]-[0045]; Fig. 2-4 show two (first and second) insulating members stacked), and an inner periphery of one of the resin sheets extends inward beyond an inner end of another of the resin sheets (see Fig. 2-4), and wherein the heat welding portion is provided discontinuously in a stack part where at least one of surfaces of the inner periphery of the one of the resin sheets and the outer periphery of the electrically conductive porous sheets are stacked together (Sohma: the resin frame member is integrated with first and second gas diffusion layers through welding, bonding or integral forming [0029], Fig. 2-3, more specifically heated by laser welding, infrared welding, impulse welding or the like [0048]).  Thus, the combination teaches a heat welding portion where a surface of the inner periphery of the insulating member is stacked with an outer periphery of the anode or cathode.
Regarding claim 3, modified Nishiyama discloses all of the claim limitations as set forth above.  Modified Nishiyama further discloses an inner periphery of the dummy resin frame member is interposed between two electrically conductive porous sheets that are stacked together (Nishiyama: first insulating member 62 and a second insulating member 64 made of seal material [0044]-[0045], Fig. 2-5 show first and second insulating member 62,64 provided around the membrane electrode assembly 36), and the heat welding portion comprises: a first heat welding portion provided in a stack part where one surface of an inner periphery of the dummy resin frame member and an outer periphery of the one of the electrically conductive porous sheets are stacked together; and a second heat welding portion provided in a stack part where another surface of the inner periphery of the dummy resin frame member and an outer periphery of another of the electrically conductive porous sheets are stacked together (Sohma: the resin frame member is integrated with first and second gas diffusion layers through welding, bonding or integral forming [0029], Fig. 2-3, more specifically heated by laser welding, infrared welding, impulse welding or the like [0048]).  Thus, the combination teaches first and second heat welding portions where a surface of the inner periphery of the insulating member is stacked with an outer periphery of the anode/cathode and where another surface of the inner periphery of the insulating member is stacked with an outer periphery of another of the anode/cathode.
Regarding claim 4, modified Nishiyama discloses all of the claim limitations as set forth above.  Modified Nishiyama further discloses the first heat welding portion and the second heat welding portion are provided at different positions in the stacking direction (Nishiyama: Fig. 2-4, see positions where the insulating members are stacked with anode and cathode where first and second heat welding portions would be formed).
	Regarding claim 5, modified Nishiyama discloses all of the claim limitations as set forth above.  Modified Nishiyama further discloses the first heat welding portion and the second heat welding portion are provided alternately in a peripheral direction of an outer periphery of the electrically conductive porous sheets (Nishiyama: : Fig. 2-4, see positions where the insulating members are stacked with anode and cathode where first and second heat welding portions would be formed).
	Regarding claim 6, modified Nishiyama discloses all of the claim limitations as set forth above.  Nishiyama further discloses the dummy resin frame member has same structure as the resin frame member of the power generation cell (dummy separator has substantially the same structure as the power generation cell separator [0013], [0018], first insulating member 62 and a second insulating member 64 made of seal material [0044]-[0045]; Fig. 2-4 show dummy separators also having similar first and second insulating members).
Regarding claim 7, modified Nishiyama discloses all of the claim limitations as set forth above.  Modified Nishiyama further discloses one of the electrically conductive porous sheets has same structure as the gas diffusion layer provided in one side of the electrolyte membrane of the power generation cell; and another of the electrically conductive porous sheets has same structure as the gas diffusion layer provided in another side of the electrolyte membrane of the power generation cell (anode 44 and cathode 46 has a gas diffusion layer such as a carbon paper [0038]; dummy electrode assembly 80 includes anode carbon paper 88 and cathode carbon paper 90 [0049]).

Regarding claim 8, Nishiyama discloses a dummy cell for a fuel cell stack (at one end of the stack body 14, a first dummy cell 16a is provided [0030]), the fuel cell stack comprising:
a stack body comprising a plurality of power generation cells stacked together in a stacking direction, wherein the power generation cells each comprise: 
a membrane electrode assembly including an electrolyte membrane and electrodes having gas diffusion layers of electrically conductive porous sheets on both sides of an electrolyte membrane, 
a resin frame member provided around the membrane electrode assembly, and separators sandwiching the membrane electrode assembly (stack body formed by stacking a plurality of power generation cells in a stacking direction, Abstract; power generation cell 12 includes a membrane electrode assembly 36 including an anode 44, a cathode 46 and a solid polymer electrolyte membrane 42 interposed between the anode 44 and the cathode 46; each of the anode and cathode has a gas diffusion layer [0036]-[0038]; first insulating member 62 and a second insulating member 64 made of seal material [0044]-[0045], Fig. 2-5 show first and second insulating member 62,64 provided around the membrane electrode assembly 36; first and second metal separators 38,40 sandwiching membrane electrode assembly 36 [0036], Fig. 5); and
a dummy cell provided at least at one end of the stack body in the stacking direction (at one end of the stack body 14, a first dummy cell 16a is provided [0030]), wherein the dummy cell comprises: 
a dummy assembly corresponding to the membrane electrode assembly (first dummy cell 16a includes a dummy electrode assembly 80 [0049]), 
a dummy resin frame member provided around the dummy assembly (dummy separator has substantially the same structure as the power generation cell separator [0013], [0018], first insulating member 62 and a second insulating member 64 made of seal material [0044]-[0045]; Fig. 2-4 show dummy separators also having similar first and second insulating members), and 
dummy separators sandwiching the dummy assembly (first and second dummy separators 82,84 sandwiching the dummy electrode assembly 80 [0049], Fig. 7), and wherein:
the dummy assembly includes two electrically conductive porous sheets that are stacked together (dummy electrode assembly 80 includes anode and cathode carbon paper 88,90 [0049], which are electrically conductive porous sheets);
the dummy resin frame member is formed of at least a single frame shaped resin sheet sandwiched between the two electrically conductive porous sheets (dummy separator has substantially the same structure as the power generation cell separator [0013], [0018], first insulating member 62 and a second insulating member 64 made of seal material [0044]-[0045]; Fig. 2-4 show dummy separators also having similar first and second insulating members; Fig. 2-4 also show inner portions (inner relative to passages 50a,52a,54a) of the first and second insulating members associated with the dummy separators being in a sandwiched relationship with a combination of anode 44/cathode 46 of the power generation cell and anode and cathode carbon paper 88,90 of the dummy cell).
the dummy resin frame member and the dummy assembly are joined together by a heat welding portion provided discontinuously in a stack part where at least one of surfaces the dummy resin frame member and an outer periphery of the electrically conductive porous sheets are stacked together.
However, Nishiyama does not disclose the dummy resin frame member and the dummy assembly are joined together by a heat welding portion provided discontinuously in a stack part where at least one of surfaces the dummy resin frame member and an outer periphery of the electrically conductive porous sheets are stacked together.
	Sohma discloses a method for manufacturing a resin-framed membrane electrode assembly for a fuel cell (Title, Abstract), wherein the resin frame member is integrated with first and second gas diffusion layers through welding, bonding or integral forming ([0029], Fig. 2-3), more specifically heated by laser welding, infrared welding, impulse welding or the like ([0048]).  Sohma further discloses accurately adjusting the position of the MEA structure and improving workability ([0064]).
	Nishiyama and Sohma are analogous art because they are concerned with the same field of endeavor, namely framed membrane electrode assemblies for fuel cell stacks.
	It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify Nishiyama by integrating the resin frame member with gas diffusion layers by laser welding, infrared welding, impulse welding or the like because Sohma teaches improved manufacturability (alignment and workability).  Further, since Nishiyama teaches that the dummy cell corresponds to the power generation cell ([0013]) and the dummy separator has substantially the same structure as the structure of the separator of the power generation cell ([0018]), one or ordinary skill in the art would have recognized the same benefits when applying the teachings of Sohma to the dummy cells of Nishiyama.
Regarding claim 9, modified Nishiyama discloses all of the claim limitations as set forth above.  Modified Nishiyama further discloses the dummy resin frame member includes two frame shaped resin sheets that are stacked together (Nishiyama: dummy separator has substantially the same structure as the power generation cell separator [0013], [0018], first insulating member 62 and a second insulating member 64 made of seal material [0044]-[0045]; Fig. 2-4 show two (first and second) insulating members stacked), and an inner periphery of one of the resin sheets extends inward beyond an inner end of another of the resin sheets (see Fig. 2-4), and wherein the heat welding portion is provided discontinuously in a stack part where at least one of surfaces of the inner periphery of the one of the resin sheets and the outer periphery of the electrically conductive porous sheets are stacked together (Sohma: the resin frame member is integrated with first and second gas diffusion layers through welding, bonding or integral forming [0029], Fig. 2-3, more specifically heated by laser welding, infrared welding, impulse welding or the like [0048]).  Thus, the combination teaches a heat welding portion where a surface of the inner periphery of the insulating member is stacked with an outer periphery of the anode or cathode.
Regarding claim 10, modified Nishiyama discloses all of the claim limitations as set forth above.  Modified Nishiyama further discloses an inner periphery of the dummy resin frame member is interposed between two electrically conductive porous sheets that are stacked together (Nishiyama: first insulating member 62 and a second insulating member 64 made of seal material [0044]-[0045], Fig. 2-5 show first and second insulating member 62,64 provided around the membrane electrode assembly 36), and wherein the heat welding portion comprises: a first heat welding portion provided in a stack part where one surface of an inner periphery of the dummy resin frame member and an outer periphery of the one of the electrically conductive porous sheets are stacked together; and a second heat welding portion provided in a stack part where another surface of the inner periphery of the dummy resin frame member and an outer periphery of another of the electrically conductive porous sheets are stacked together (Sohma: the resin frame member is integrated with first and second gas diffusion layers through welding, bonding or integral forming [0029], Fig. 2-3, more specifically heated by laser welding, infrared welding, impulse welding or the like [0048]).  Thus, the combination teaches first and second heat welding portions where a surface of the inner periphery of the insulating member is stacked with an outer periphery of the anode/cathode and where another surface of the inner periphery of the insulating member is stacked with an outer periphery of another of the anode/cathode.
Regarding claim 11, modified Nishiyama discloses all of the claim limitations as set forth above.  Modified Nishiyama further discloses the first heat welding portion and the second heat welding portion are provided at different positions in the stacking direction (Nishiyama: Fig. 2-4, see positions where the insulating members are stacked with anode and cathode where first and second heat welding portions would be formed).
	Regarding claim 12, modified Nishiyama discloses all of the claim limitations as set forth above.  Modified Nishiyama further discloses the first heat welding portion and the second heat welding portion are provided alternately in a peripheral direction of an outer periphery of the electrically conductive porous sheets (Nishiyama: : Fig. 2-4, see positions where the insulating members are stacked with anode and cathode where first and second heat welding portions would be formed).
	Regarding claim 13, modified Nishiyama discloses all of the claim limitations as set forth above.  Nishiyama further discloses the dummy resin frame member has same structure as the resin frame member of the power generation cell (dummy separator has substantially the same structure as the power generation cell separator [0013], [0018], first insulating member 62 and a second insulating member 64 made of seal material [0044]-[0045]; Fig. 2-4 show dummy separators also having similar first and second insulating members).
Regarding claim 14, modified Nishiyama discloses all of the claim limitations as set forth above.  Modified Nishiyama further discloses one of the electrically conductive porous sheets has same structure as the gas diffusion layer provided in one side of the electrolyte membrane of the power generation cell; and another of the electrically conductive porous sheets has same structure as the gas diffusion layer provided in another side of the electrolyte membrane of the power generation cell (anode 44 and cathode 46 has a gas diffusion layer such as a carbon paper [0038]; dummy electrode assembly 80 includes anode carbon paper 88 and cathode carbon paper 90 [0049]).


Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAMES LEE whose telephone number is (571)270-7937.  The examiner can normally be reached on M-F: 9AM - 6PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, BASIA RIDLEY can be reached on (571)272-1453.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/James Lee/Primary Examiner, Art Unit 1725                                                                                                                                                                                                        8/11/2021